TO BE PUBLISHED

                 ~upnmt dtnutf nf 1ft:eutudiv
                               201 7 -S·C-000519-KB


MEREDITH LYNN LAWRENCE                                                     MOVANT
KBA MEMBER NO·. 40365


v.                             IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                             RESPONDENT



                              OPINION AND.ORDER


      Pursuant to Supreme Court Rule (SCR) 3.480(2), Movant, Meredith Lynn

Lawrence, moves this Court to impose a five-year suspension from the practice

of law for his admitted violati~ns of SCR 3. l30(8.~)(b), to b~ applied

retroactively to July 6, 2012, the date of his temporary suspension. The

K~~tucky   Bar Association (KBA) has no objection to the proposed .discipline.

      Finding this agreed upon   discipli~ary   sanction to .be app;ropriate under

the facts of this case, we grant Movant's motion. Movant's KBA member

number is 40365 and his bar roster address is 107 E. High Street, P.O. Box

1330, :Warsaw,   ~entucky   41095.

                                KHA FILE 16392
      A formal complaint was filed against Movant on December 6, 2011, after

he was indicted in U.S. District Court for the Eastern District. of Kentucky for
tax fraud for years 2004, 2005,. and 2006.    ~suant    to SCR 3.166, Movant

was temporarily suspended from the practice oflaw·on July 6, 2012, after he

was convicted of those charges .. He was sentenced to 27 months but served 24

due to   go~d   behavior and made full restitution in the amount of $128,000.00.

Although   M~vant    still has some appellate relief pending, he has determined his

success is unlikely.

     . As previously noted,. the KBA has no objection to the proposed discipline,

which wa~ negotiated pursuant to SCR 3.480(2). In support,·the KBA'cites

several cases in which a sim~lar sanc~on was imposed on attorneys who were.

either 487 S.W.3d 891 (Ky. 2016); and McEnroe v. Kentucky Bar

Association, 408 S.W.3d 750 (Ky. 2013). In ~oth of those cases, the amount of

restitution ordered was significantly in excess of the $128;000.00 that has

been paid by Movant.

      Accordingly, it is hereby ORDERED that:

      1) Movant~ Meredith Lynn Lawrence, KBA Member No. 40365, is

·suspended from the practice of law in the Commonwealth of Kentucky for five

ye0!S to be applied retroactively to July 6, 2012'; effective upon the date of

entry of this order~ pending further orders of this Court;

      2) Movant shall timely satisfy_ all continuing legal education

requ~ements;

      3) Movant shall tiniely pay his KBA member dues; and



                                         2
      4) Pursuant to SCR 3.450,-Movant is directed to pay all costs associated

with these· disciplinary proceedings.

      All sitting. All concur. .

      ENTERED: December 14, 2017.



                                        c




                                            3